DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The use of at least the terms “Philips,” “Siemens,” and “GE,” which are trade names or marks used in commerce, have been noted in this application at least in Paragraph [00091]. These and other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms, respectively.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
Claims 29-36 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of monitoring and/or assessing cardiac health, obtaining a plurality of strain measurements, and programmatically calculating a risk score. 
The limitations of monitoring and/or assessing cardiac health, obtaining a plurality of strain measurements, and programmatically calculating a risk score, as drafted are processes that, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting “derived from MRI images” and “MRI workstation or module in communication with or configured with at least one processor and/or server” nothing in the claimed elements precludes these steps from practically being performed in the mind. For example, but for the “derived from MRI images” language, the limitation of “obtaining” in this context encompasses the user manually monitoring and/or assessing cardiac health and obtaining a plurality of strain measurements. Similarly, but for the by an “MRI workstation or module in communication with or configured with at least one processor and/or server” language, the limitation of “programmatically calculating” in this context encompasses the user manually , and calculating the risk scores using the plurality of strain measurements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform obtaining and calculating steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, although the claims mention the magnetic resonance imaging data, either no actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper) or is recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the obtaining and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the depending claims 30-36, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 30-36 are also found not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 31-33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesh (WO 2014/071126 A1).
Regarding claim 29, Venkatesh discloses a method of monitoring and/or assessing cardiac health (See Venkatesh: Abst. (providing that the disclosure regards a, "system and method for determining cardiac events … [including] a strain rate index (SRI) … The SRI value can then be used to determine a level of risk of cardiac failure")), comprising: 
obtaining a plurality of strain measurements derived from MRI images of a heart of a patient (See Venkatesh: Abst. (clarifying that the, "system and method include using an imaging modality to obtain a cardiac image of the subject"), Page 3, Para. [0007] (stating that the, "imaging modality can take the form of a magnetic resonance imaging machine"), and Abst. (providing that the, "image is then used to determine the subject's systolic, post-systolic, and early diastolic strain peaks")); and 
programmatically calculating a risk score using the plurality of strain measurements (See Venkatesh: Abst. (providing that the disclosure regards a, "system and method for determining cardiac events … [including] a strain rate index (SRI) … The SRI value can then be used to determine a level of risk of cardiac failure")), wherein the risk score is provided in a numerical range with a first end of the numerical range associated with a healthy (normal) heart and a second end of the numerical range corresponding to heart failure thereby providing a measure of current status of cardiac health (See Venkatesh: Para. [0020] (clarifying that the, "method also includes step 18 of determining a level of risk of cardiac failure using the SRI value") and Para. [0047] (stating that, "SRI [was established] as a new biomarker, and a powerful predictor of HF [Heart Failure] and/or AF [Atrial Fibrillation]")).
Regarding claim 31, Venkatesh discloses the method of Claim 29 (See above discussion), wherein the risk score defines a linear relationship of progressive left ventricular dysfunction over the range (See Venkatesh: Para. [0004] (stating that, "Diastolic dysfunction is a highly prevalent condition and has been associated with heart failure (HF) and atrial fibrillation (AF) ... [and it] has traditionally been thought that the physiological cause ... is abnormal diastolic deformation of the left ventricle")).
Regarding claim 32, Venkatesh discloses the method of Claim 29 (See above discussion), wherein a mid-range value of the risk score defines an at-risk and/or pre-heart failure status (See Venkatesh: Para. [0014] (providing that, "FIG. 5 illustrates the Kaplan-Meier survival curves for combined end-points across tertiles of log (SRI). Individuals were free of AF or HF at baseline. log (SRI) expressed as median (minimum, maximum) across three tertiles was QI: 0.119 (-0.2.239, 0.544), Q2: 0.805(0.544, 1.034), Q3: 1.378(1.034, 3.471)") and Para. [0042] (stating that, "FIG. 5 illustrates the Kaplan-Meier survival curves ... [and the] C-statistic for prediction of combined end-points was greater for SRI compared to the early diastolic strain rate. Table 3 provides analysis with HF and AF as end-points")).
Regarding claim 33, Venkatesh discloses the method of Claim 29 (See above discussion), wherein the risk score is provided as a percentile score, and wherein the numerical range is 0%-100% (See Venkatesh: Para. [0044] (clarifying that, "[r]isk category reclassification (NRI) was higher for prediction of combined end-points as compared to only the conventional risk factors … [and the] NRI for HF and AF were 14.4% (p=0.05) and 5.9% (p-0.14) respectively")).
Regarding claim 38, Venkatesh discloses an MRI workstation or module in communication with or configured with at least one processor and/or server configured to carry out  the method of Claim 29 (See Venkatesh: Page 3, Para. [0007] (stating that the, "imaging modality can take the form of a magnetic resonance imaging machine") and Para. [0008] (clarifying that the, "system also includes a processor configured to communicate with the imaging modality and process the cardiac image obtained by the imaging modality"); see also above discussion regarding claim 29)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments found in Venkatesh.
	Regarding claim 30, a single embodiment of Venkatesh discloses the method of Claim 29 (See above discussion), wherein the plurality of strain measurements comprise circumferential … measurements (See Venkatesh: Para. [0049] (providing that, "SRI is calculated from ... circumferential strain")), and therefore substantially what is described by claim 30.
However, a single embodiment of Venkatesh fails to disclose wherein the plurality of strain measurements comprise … longitudinal strain measurements.
Nevertheless, another embodiment found in Venkatesh teaches wherein the plurality of strain measurements comprise … longitudinal strain measurements (See Venkatesh: Para. [0049] (clarifying that, "SRI can also potentially be calculated from longitudinal strain")).
The multiple embodiments taught by Venkatesh are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging derived strain-based measurements in cardiology. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Venkatesh in order to provide for what is described in claim 30. This is because Venkatesh Paragraph [0049] provides the motivation that, "SRI could be a very useful measurement for evaluating diastolic function in clinical practice" and in Paragraph [0051] that, "all suitable modifications and equivalents may be resorted to, falling within the scope of the invention."
Regarding claim 34, a single embodiment of Venkatesh discloses the method of Claim 29 (See above discussion), wherein the strain measurements comprise strain measurements for longitudinal left ventricular segments (See Venkatesh: Para. [0049] (providing that, "SRI is calculated from ... circumferential strain") and Para. [0004] (stating that, "Diastolic dysfunction is a highly prevalent condition and has been associated with heart failure (HF) and atrial fibrillation (AF) ... [and it] has traditionally been thought that the physiological cause ... is abnormal diastolic deformation of the left ventricle")), and therefore substantially what is described by claim 34.
However, a single embodiment of Venkatesh fails to disclose, wherein the strain measurements comprise strain measurements for … circumferential left ventricular segments.
Nevertheless, another embodiment found in Venkatesh teaches wherein the strain measurements comprise strain measurements for … circumferential left ventricular segments (See Venkatesh: Para. [0049] (clarifying that, "SRI can also potentially be calculated from longitudinal strain") and Para. [0004] (stating that, "Diastolic dysfunction is a highly prevalent condition and has been associated with heart failure (HF) and atrial fibrillation (AF) ... [and it] has traditionally been thought that the physiological cause ... is abnormal diastolic deformation of the left ventricle")).
The multiple embodiments taught by Venkatesh are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging derived strain-based measurements in cardiology. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Venkatesh in order to provide for what is described in claim 34. This is because Venkatesh Paragraph [0049] provides the motivation that, "SRI could be a very useful measurement for evaluating diastolic function in clinical practice" and in Paragraph [0051] that, "all suitable modifications and equivalents may be resorted to, falling within the scope of the invention."
Regarding claim 36, a combination of embodiments found in Venkatesh teaches the method of Claim 34 (See above discussion), wherein the risk score is calculated using the mathematical relationship for at least one region of the heart, optionally a left ventricle region: [Equation] (See Venkatesh: Abst. (providing that the disclosure regards a, "system and method for determining cardiac events … [including] a strain rate index (SRI) … The SRI value can then be used to determine a level of risk of cardiac failure"), Para. [0004] (stating that, "Diastolic dysfunction is a highly prevalent condition and has been associated with heart failure (HF) and atrial fibrillation (AF) ... [and it] has traditionally been thought that the physiological cause ... is abnormal diastolic deformation of the left ventricle"), and Para. [0021] (clarifying that the SRI is expressed as the, "SRI algorithm")).
The multiple embodiments taught by Venkatesh are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging derived strain-based measurements in cardiology. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Venkatesh in order to provide for what is described in claim 36. This is because Venkatesh Paragraph [0049] provides the motivation that, "SRI could be a very useful measurement for evaluating diastolic function in clinical practice" and in Paragraph [0051] that, "all suitable modifications and equivalents may be resorted to, falling within the scope of the invention."
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments found in Venkatesh as applied to claim 34 above, and further in view of Cerqueira, M. D., et al., (2002) Standardized myocardial segmentation and nomenclature for tomographic imaging of the heart. A statement for healthcare professionals from the Cardiac Imaging Committee of the Council on Clinical Cardiology of the American Heart Association. Circulation, 105(4), 539–542 (hereinafter, “Cerqueira”).
	Regarding claim 35, a combination of embodiments found in Venkatesh teaches the method of Claim 34 (See above discussion), and therefore substantially what is described by claim 35.
However, a combination of embodiments found in Venkatesh fails to teach wherein the longitudinal left ventricular segments comprise sixteen segments: 6 basal-, 6 mid-, and 4-apical short axis, and wherein the circumferential left ventricular segments comprise twenty one segments: 7 two-chamber, 7 three- chamber, and 7 four-chamber long axis.
Nevertheless, Cerqueira teaches wherein the longitudinal left ventricular segments comprise sixteen segments: 6 basal-, 6 mid-, and 4-apical short axis (See Cerqueira: Pg. 540, Right Col., Sect. Number of Segments, Para. 1 (providing that the, "muscle and cavity of the left ventricle can be divided into a variable number of segments … [for] CMR [Cardiovascular Magnetic Resonance], 9 segments … and up to 400 segments [have been used]") and Pg. 542, Left Col., Sect. Recommendation, Para. 1 (stating that the, "names for the myocardial segments should define the location relative to the long axis of the heart and the circumferential location"); Fig. 3 (showing in the left column of the figure in the column titled "Short Axis (SA)," 6 Basal, 6 Mid-Cavity and 4 Apical sections, respectively; Provided Below)), and wherein the circumferential left ventricular segments comprise twenty one segments: 7 two-chamber, 7 three- chamber, and 7 four-chamber long axis (See Cerqueira: Pg. 540, Right Col., Sect. Number of Segments, Para. 1 (providing that the, "muscle and cavity of the left ventricle can be divided into a variable number of segments … [for] CMR [Cardiovascular Magnetic Resonance], 9 segments … and up to 400 segments [have been used]") and Pg. 542, Left Col., Sect. Recommendation, Para. 1 (stating that the, "names for the myocardial segments should define the location relative to the long axis of the heart and the circumferential location"); Fig. 3 (showing in the right column of the figure in the portion titled "Horizontal Long Axis (HLA) (4 Chamber)," 7 segments and in the portion titled "Vertical Long Axis (VLA) (2 Chamber)," 7 segments, respectively; Provided Below)).

    PNG
    media_image1.png
    824
    750
    media_image1.png
    Greyscale

Cerqueira Figure 03
The multiple embodiments taught by Venkatesh and the teachings of Cerqueira are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging derived measurements in cardiology. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Venkatesh with the teachings of Cerqueira in order to provide for what is described in claim 35. This is because Venkatesh Paragraph [0049] provides the motivation that, "SRI could be a very useful measurement for evaluating diastolic function in clinical practice" and in Paragraph [0051] that, "all suitable modifications and equivalents may be resorted to, falling within the scope of the invention." Furthermore, because Cerqueira Page 539, Left Column, Third Paragraph provides the motivation of using its teachings to, "[m]aintain consistency with accepted anatomic and autopsy data."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793